OPINION

Per Curiam:

This is an appeal from an order terminating the parental rights of appellant Cloninger to her natural son, Benjamin Russell. Proceedings were conducted in accordance with NRS 128.090(3) which provides that the standard of proof to be adduced in the proceedings is a preponderance of the evidence.
In Santosky v. Kramer, 455 U.S. 745, 102 S.Ct. 1388, 71 L.Ed.2d 599 (1982), which was decided after the hearing and order in this case, it was held by the United States Supreme Court that the due process clause of the fourteenth amendment of the United States Constitution requires, as a minimum, a standard of proof of clear and convincing evidence rather than of a preponderance of evidence before a state may irrevocably terminate the rights of a parent to a natural child.
We elect to adopt clear and convincing evidence as the standard of proof in parental rights termination proceedings and *599remand to the district court with instructions to rehear the matter in a manner consistent with this opinion.
The minimum constitutional standard of clear and convincing evidence shall be applied prospectively and shall not apply to matters which are final on the date this appeal is filed.
Manoukian, Springer, Mowbray, and Steffen, JJ., and Zenoff, Sr. J.,1 concur.